WILLIAMS SECURITIES LAW FIRM, P.A. 2503 W. Gardner Ct. Tampa FL 33611 Phone:813-831-9348 August 27, 2012 Erin E. Martin, Attorney-Advisor United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549-7010 Re: Taylor Consulting, Inc. Registration Statement on Form S-1 Amendment No. 3. File No. 333-181226 Dear Ms. Martin, We have filed on EDGAR the above Amendment No.3 containing the updated financial statements and related updated disclosure as discussed with the staff in our recent telephone call. We will contact you shortly to determine the appropriate date for submitting our request for acceleration. Sincerely, /s/ Michael T. Williams Michael T. Williams, Esq.
